Citation Nr: 0419961	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the disability evaluation for the 
veteran's left knee ligamentous injury residuals including 
chondromalacia patella and open repair residuals from 30 
percent to 10 percent effective as April 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and W. G.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from July 1981 to November 
1987.  

In November 2001, the Nashville, Tennessee, Regional Office 
(RO), in pertinent part, recharacterized the veteran's left 
knee disorder as left knee ligamentous injury residuals 
including chondromalacia patella and open repair residuals 
and proposed to reduce the evaluation of that disability from 
30 to 10 percent.  In January 2002, the RO effectuated the 
proposed reduction as of April 1, 2002.  In March 2004, the 
veteran was afforded a video hearing before the undersigned 
Veterans Law Judge.  The veteran has been represented 
throughout this appeal by the Tennessee Department of 
Veterans' Affairs.  

For the reasons and bases discussed below, the reduction of 
the evaluation for the veteran's left knee ligamentous injury 
residuals including chondromalacia patella and open repair 
residuals from 30 percent to 10 percent was not proper.  The 
issue of the veteran's entitlement to an evaluation in excess 
of 30 percent for his left knee ligamentous injury residuals 
including chondromalacia patella and open repair residuals is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

The evidence of record at the time of the January 2002 
reduction action did not establish sustained improvement of 
the veteran's left knee ligamentous injury residuals 
including chondromalacia patella and open repair residuals.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's left knee 
ligamentous injury residuals including chondromalacia patella 
and open repair residuals from 30 percent to 10 percent as of 
April 1, 2002, was improper.  38 C.F.R. § 3.344(c) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Reduction

A.  Historical Review

The report of a December 1998 VA examination for compensation 
purposes indicates that the veteran exhibited a left knee 
range of motion of 0 to 125 degrees with 5 degrees of medial 
collateral ligamental instability and "complete" anterior 
cruciate ligamental instability.  The VA examiner commented 
that the veteran's left knee was "just fair" and there was 
"some" joint instability.  In April 1999, the RO tacitly 
determined that the veteran's left knee injury residuals were 
manifested by severe joint instability and increased the 
evaluation for the disability from 10 to 30 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  

The report of an August 1999 VA examination for compensation 
purposes states that the veteran exhibited a left knee range 
of motion of 0 to 135 degrees with no joint instability and 
radiological findings consistent with early osteoarthritis.  
The veteran was diagnosed with left knee total medial 
meniscectomy residuals and early osteoarthritis.  The veteran 
was directed to continue to use his prescribed left knee 
brace as needed.  

In April 2001, the veteran submitted a claim for an increased 
evaluation for his left knee disability.  The report of a 
July 2001 VA examination for compensation purposes states 
that the veteran complained of 5/10 left knee pain with no 
significant locking or laxity.  The examiner noted that the 
veteran used a neoprene sleeve to relieve his knee 
complaints.  On examination of the left knee, the veteran 
exhibited a range of motion of 0 to 133 degrees with grinding 
and no joint laxity.  The veteran was diagnosed with left 
knee ligamentous injury residuals with open repair residuals 
and mild chondromalacia patella.  The VA examiner commented 
that the veteran was "doing exceptionally well and 
essentially has a normal physical exam of his knee today with 
the exception of mild chondromalacia of the patella and 
limitation to range of motion."  

In November 2001, the RO recharacterized the veteran's left 
knee disorder as left knee ligamentous injury residuals 
including chondromalacia patella and open repair residuals 
and proposed to reduce the evaluation of that disability from 
30 to 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5260.  The RO clarified that:

NOTE:  We previously evaluated the 
veteran's left knee under the diagnostic 
code for recurrent subluxation or lateral 
instability of the knee.  Since the 
veteran is no longer shown to have 
recurrent subluxation or lateral 
instability of the knee, but rather, has 
limitation of motion of the knee in 
flexion, we are now evaluating the 
veteran's service-connected left knee 
under the diagnostic code for limitation 
of flexion of the knee.  Additionally, we 
previously evaluated the veteran's 
service-connected left knee condition 
under the vague diagnosis of "left knee 
injury."  Since we have a more specific 
diagnosis of ligamentous injury of the 
left knee with chondromalacia of the 
patella, status post open repair, the 
diagnosis is changed accordingly. 

In January 2002, the RO effectuated the proposed reduction as 
of April 1, 2002.  The RO stated:

Based on these findings, it is determined 
that the veteran's condition no longer 
meets the requirements for a 30% 
evaluation as there is no evidence 
showing severe recurrent subluxation or 
lateral instability (previously evaluated 
under [Diagnostic Code] 5257).  Evidence 
shows that the veteran's condition more 
closely meets the criteria for a 10% 
evaluation, although it is not reported 
that leg flexion is limited to 45 
degrees.  However, there is evidence of 
some loss of range of motion and pain on 
motion.  Resolving reasonable doubt in 
favor of the veteran concerning the 
higher of two evaluations, entitlement to 
a 10% evaluation is granted.  

B.  Restoration

The issue before the Board is whether the reduction of the 
evaluation for the veteran's service-connected post-operative 
left knee disability from 30 percent to 10 percent effective 
as of April 1, 2002, was proper.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The circumstances under which an 
evaluation may be reduced are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2003) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)	Disabilities which are likely 
to improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  When any change in evaluation is to be made, the RO 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference in thoroughness of the examination or in use of 
descriptive terms.  This will not, of course, preclude the 
correction of erroneous ratings.  38 C.F.R. § 4.13 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's post-operative left knee disability.  The RO merely 
noted that while the veteran had been previously found to 
have significant left knee laxity, he did not exhibit such 
joint instability at the July 2001 VA examination for 
compensation purposes.  The RO determined that the veteran's 
service-connected left knee disability was essentially 
manifested solely by pain and associated functional joint 
limitation of motion and thus more appropriately evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the knee) than 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (impairment of the knee 
manifested by lateral laxity or recurrent subluxation of the 
joint).  No intervening surgery or other factor was noted as 
a cause of the veteran's apparent renewed left knee 
stability.  

The veteran was awarded a 30 percent evaluation for his left 
knee disability based upon the findings of significant left 
knee laxity.  The evidence does not show material improvement 
of the veteran's disability level.  Rather, it reflects only 
an apparent conflict in the examination findings as to the 
nature of the veteran's left knee disability.  Indeed, the RO 
merely noted that the veteran no longer met the criteria for 
a 30 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and/or an evaluation in excess 
of 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic 5260.  No determinations as to material 
improvement of the veteran's disability were advanced.  This 
is the defect identified by the Court in Brown.  In the 
absence of specific and objective findings of material 
improvement of the veteran's disability, the Board concludes 
that the reduction of the evaluation for the veteran's left 
knee ligamentous injury residuals including chondromalacia 
patella and open repair residuals from 30 percent to 10 
percent was improper.  

Further, even if material improvement of the veteran's left 
knee disability is conceded for sake of argument, the Board 
finds that the January 2002 reduction action would be 
improper as the RO erred in both changing the disability code 
under which the veteran's post-operative left knee disorder 
is evaluated and assigning a single evaluation for the 
disability.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In a July 1, 1997 precedent opinion, 
the General Counsel of the VA observed that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion and held that a claimant who had both arthritis and 
instability of the knee may be rated separately under 38 
C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  Therefore, 
the appropriate evaluations for assignment under such 
circumstances would be a noncompensable evaluation under 
Diagnostic Code 5257 and a 10 percent evaluation under 
Diagnostic Code 5260.  38 C.F.R. §§ 4.31, 4.71, Diagnostic 
Codes 5257, 5260 (2003).  


II.  Veterans Claims Assistance Act

In reviewing the issue of the propriety of the reduction of 
the evaluation for the veteran's left knee disability, the 
Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  A July 2001 RO letter to the veteran informed him of 
the evidence needed to advert the reduction of the evaluation 
for his left knee disability and what actions he needed to 
undertake.  

The veteran has not be provided with a Veterans Claims 
Assistance Act (VCAA) notice pertaining to issue of whether 
the reduction of the evaluation of his left knee disorder was 
proper.  However, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

The reduction of the evaluation for the veteran's left knee 
ligamentous injury residuals including chondromalacia patella 
and open repair residuals from 30 to 10 percent as of April 
1, 2002, was improper.  


REMAND

The veteran advances that his left knee disability has 
increased in severity since the most recent VA examination 
for compensation purposes.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In a November 2002 written statement, the veteran related 
being treated by Yvette Randle, his family physician.  At the 
March 2004 video hearing before the undersigned Veterans Law 
Judge, the veteran testified that he received ongoing 
treatment for his left knee at the Memphis, Tennessee, VA 
Medical Center.  Clinical documentation of the cited 
treatment is not of record.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of the his left knee after 
April 2000, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Yvette Randle and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file. 

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after November 2002, 
including that provided at the Memphis, 
Tennessee, VA Medical Center and not 
already of record, be forwarded for 
incorporation into the claims file

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected left knee 
ligamentous injury residuals including 
chondromalacia patella and open repair 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
disability and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
joint laxity, recurrent subluxation, 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations as to whether the veteran 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's 
post-operative left knee disability 
disease upon his vocational pursuits. 
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted. 

4.  The RO should then adjudicate the 
veteran's entitlement to an increased 
evaluation for his left knee ligamentous 
injury residuals including chondromalacia 
patella and open repair residual.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



